Davis, P. J.:
This action is brought under section 32, part 1, chapter 20, article 4, title 8 of the Devised Statutes (1 D. S., p. 667), -which is as follows:
“ § 32. Any person who shall purchase any share, interest, ticket, certificate of any share or interest, or part of a ticket, or any paper or instrument purporting to be a ticket or share or interest in any ticket, or purporting to be a certificate of any share or interest in any ticket, or in any portion of any illegal lottery, may sue for and recover double the sum of money, and double the value of any goods or things in action, which he may have paid or delivered in consideration of such purchase, with double costs of suit.”
On the trial, the jury rendered a verdict for the plaintiff for $1,422.76. The defendant appealed from the judgment entered thereon, and from the order of the court denying the motion for a new trial.
The exceptions to the charge were not sufficiently specific to raise any question for review. It does not appear by the case that the motion to set aside the verdict was passed upon at all by the court below. The motion to dismiss the complaint was properly denied, because there was in the case evidence tending to establish a cause of action. Whether it was sufficient to cover the whole amount demanded by the complaint, or a smaller sum, was not material upon such a motion. We think there was no error in admitting evidence of the destroyed tickets or policies. The testimony shows that the defendant sold to the plaintiff, from time to time, divers numbers, or slips of paper containing numbers, upon which he would be entitled to receive certain sums of money if such numbers were drawn in the Kentucky State Lottery. These numbers were called, in the slang phraseology of the defendant’s business, “ gigs,” “ horses ” and “ saddles.” But the name is, of course, of no importance; the statute looks at the substance of the thing. In our opinion, the sale of these numbers was, in fact, the sale of an interest in or “ portion of an illegal lottery ” set on foot by the defend*158ant, the drawings of which were dependent upon the drawings, of the Kentucky lotteries ; and that the transactions wei’e within the statute upon which the action is brought, and the plaintiff was entitled to recovex’ back his money. (Hull v. Ruggles, 56 N. Y., 424 ; Governors of the Alms-house v. The American, Art Union, 7 id., 228.)
Judgment should be affirmed.
Beady and Daniels, JJ., concurred.
Judgment affirmed.